[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-13589         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JUNE 1, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 2:10-cr-00005-JES-DNF-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus

JOSE BASOCO-GONZALEZ,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (June 1, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Defendant-appellant Jose Basoco-Gonzalez challenges the reasonableness

of his 46-month sentence, which was imposed after he pleaded guilty to illegally
re-entering the United States after deportation, in violation of 8 U.S.C. §§ 1326(a)

and (b)(2). The district court imposed the sentence, which fell at the bottom of the

guideline range, after considering the sentencing factors in 18 U.S.C. § 3553(a)

and that Basoco-Gonzalez had three prior felony convictions.

      We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). The sentencing court must impose a sentence “sufficient,

but not greater than necessary,” to comply with the purposes of sentencing set

forth in § 3553(a)(2), namely, to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from future criminal conduct by the defendant, and

provide the defendant with needed educational or vocational training or medical

care. 18 U.S.C. § 3553(a)(2). The district court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. 18 U.S.C.

§ 3553(a)(1), (3)-(7).




                                          2
      “[W]hen the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id. We will reverse only if “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008) (quotations omitted).

      A sentence may be either procedurally or substantively unreasonable. See

United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006). “A sentence may

be procedurally unreasonable if the district court improperly calculates the

Guidelines range, treats the Guidelines as mandatory rather than advisory, fails to

consider the appropriate statutory factors, selects a sentence based on clearly

erroneous facts, or fails to adequately explain the chosen sentence.” United States

v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). “The review for substantive

unreasonableness involves examining the totality of the circumstances, including




                                          3
an inquiry into whether the statutory factors in § 3553(a) support the sentence in

question.” Id. at 1324.

      On review, we conclude that Basoco-Gonzalez’s 46-month sentence is both

procedurally and substantively reasonable. With respect to procedural

reasonableness, the district court expressly stated that it considered the § 3553(a)

factors and stated its reasons for imposing the particular sentence, pursuant to 18

U.S.C. § 3553(c). The court was not required to “state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the

§ 3553(a) factors. Talley, 431 F.3d at 786.

      As to substantive reasonableness, the 46-month sentence occupies the

bottom of the applicable guideline range, and we ordinarily expect such a sentence

to be reasonable. Id. at 788. Additionally, this sentence was significantly below

the statutory maximum sentence of twenty years’ imprisonment. 8 U.S.C. §

1326(b)(2). Although Basoco-Gonzalez argues that the district court placed undue

emphasis on his criminal history, particularly given that his last conviction was in

1998, “[t]he weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” United States v. Williams,

526 F.3d 1312, 1322 (11th Cir. 2008). Further, both the statute and the guidelines

specially provide an enhanced sentence to deter convicted aggravated felons from

                                          4
re-entering the United States, without regard to the date of prior convictions.

United States v. Adeleke, 968 F.2d 1159, 1160-61 (11th Cir. 1992); United States

v. Camacho-Ibarquen, 410 F.3d 1307, 1312 (11th Cir. 2005).

      Based on Basoco-Gonzalez’s three prior felony convictions and the other

§ 3553(a) factors, the district court did not abuse its discretion in sentencing

Basoco-Gonzalez to 46-months’ imprisonment and 3 years’ supervised release.

Accordingly, we affirm.

      AFFIRMED.




                                           5